Citation Nr: 0205347	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-04 312A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.



WITNESSES AT HEARING ON APPEAL

Appellant and two brothers



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for schizophrenic disorder, catatonic type.

The veteran and two of his brothers testified before RO 
personnel in November 1999.  A transcript of the hearing 
testimony has been associated with the claims file.

In light of the Board's decision below to grant service 
connection for schizophrenia, the veteran's claim for a total 
rating for compensation based on individual unemployability 
must be remanded for reconsideration by the RO.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The veteran has provided credible evidence that he 
experienced symptoms associated with schizophrenia during 
the year following separation from active military 
service.

3. Competent medical evidence links the veteran's currently 
diagnosed schizophrenia to the symptoms he experienced 
within the year following separation from active military 
service.


CONCLUSION OF LAW

The veteran's schizophrenia may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Briefly, it is noted at the outset that the 
veteran's service medical records do not reflect a diagnosis 
of schizophrenia or any psychotic symptomatology.  No 
psychiatric abnormality was noted when he was examined for 
release from active service in April 1968.  In May 1968 he 
was treated at an emergency room for injuries sustained when 
his car turned over.  When he was released from active 
service in June 1968, it was noted that his service had been 
extended for 24 days for medical reasons.

In an application received in June 1968, the veteran sought 
compensation for residuals of injuries sustained to his left 
hand and arm in the May 1968 automobile accident.

The veteran's initial post-service VA examination was 
conducted in October 1968.  Although a psychiatric 
examination was not conducted, the examiner noted that the 
veteran was well oriented, alert, coherent, and relevant.

The veteran was hospitalized at the North Little Rock VAMC 
from April 28, 1970, to May 14, 1970.  At that time, the 
veteran was brought in by his brother because he was 
confused, disoriented and had paranoid ideation of people 
shooting into his house.  He also believed that people were 
outside his house, talking about him.  The veteran was 
treated with Thorazine on admission.  He appeared to be 
actively hallucinating, although he denied this.  For the 
first few days, he appeared withdrawn and was not 
communicative.  A few days later, he continued to have 
apparent difficulty with his thought processes, and his 
affect was flattened.  The veteran progressively showed 
improvement and was discharged with instructions to continue 
prescription medication, and to return to the Mental Hygiene 
Clinic.

The veteran was again hospitalized at the North Little Rock 
VAMC from May 1970 to June 1970, where he was diagnosed with 
schizophrenia, paranoid type.  Upon discharge, he was to be 
followed at the Mental Hygiene Clinic.  

A third hospital admission occurred from September 1970 to 
November 1970, when the veteran's brother brought him to the 
North Little Rock VAMC because he was not sleeping, was 
pacing the floor all night and not taking his medicine.  The 
veteran denied any hallucinations prior to the admission or 
during the interim since the last admission.  Objectively, 
physical and neurological examinations were essentially 
unchanged since the prior admissions.  The veteran was 
withdrawn, uncommunicative, and had a "mask-like" face.  He 
was initially admitted to the closed ward, but was 
transferred nine days later to the open ward, having made an 
adequate adjustment.  The veteran's behavior was described as 
similar to that exhibited during his previous admissions.  He 
was considerably withdrawn, but interacted in what appeared 
to be an appropriate manner with other patients on the ward, 
which was inconsistent with his interview behavior.  Although 
the veteran appeared somewhat suspicious and reported strong 
paranoid feelings, these paranoid feelings were not readily 
manifested in his behavior.  It was noted that he had felony 
charges pending against him and that these charges had 
apparently been outstanding since March 1970.  A diagnosis of 
schizophrenia, suspected, not definitely proven, was given.

In April 1972, the veteran underwent a VA psychiatric 
examination, at which time he described poor relations with 
people, whom he believed frequently talked about him.  He 
tended to avoid others, and reluctantly admitted to auditory 
hallucinations.  Upon examination, the veteran was markedly 
suspicious, withdrawn and presented a grossly flat affect.  
He was oriented in all spheres and his memory was intact.  
The veteran's judgment was questionable, and his insight was 
minimal.  He answered slowly and in brief sentences, and was 
completely lacking in animation.  The examiner provided a 
diagnosis of schizophrenia, paranoid type, and recommended 
that he be referred to the Mental Hygiene Clinic and started 
on medication.  

The veteran underwent another VA psychiatric examination 
approximately seventeen years later in December 1989, at 
which time he was not receiving any mental health treatment.  
The veteran presented as a casually groomed individual who 
was extremely guarded and anxious during the entire 
examination.  Eye contact was minimal, psychomotor 
retardation was prominent, and he appeared to be 
hallucinating at times.  The veteran's mood was neutral and 
his affect was significantly flattened.  The veteran's 
cognitive functioning appeared to be significantly 
compromised, although no loosening of associations was noted.  
Functioning was characterized by significant poverty of 
ideation, and there may have been some clouding of 
consciousness.  Although the veteran denied hallucinating, in 
the opinion of the examiner, the veteran was actively 
hallucinating.  The examiner indicated that it was difficult 
to evaluate delusions because the veteran did not respond to 
relevant questions.  His insight was poor and his judgment 
was impaired.  He denied suicidal ideation.  In the opinion 
of the examiner, the veteran was not competent for VA 
purposes and was in need of psychiatric hospitalization.  The 
examiner diagnosed the veteran with schizophrenic disorder, 
catatonic type, chronic with acute exacerbation.

One of the veteran's brother testified at a hearing in 
November 1999 that the veteran had never been diagnosed with 
or treated for a psychiatric disorder prior to entering 
service, but that he exhibited nervousness when he returned 
from the service.  This brother indicated that when the 
veteran's nervousness got "out of hand," he could not 
tolerate being around other people and that within the first 
year or two after service, the veteran told him that he was 
experiencing hallucinations.  At that time, both he and the 
veteran were living with their mother.  The veteran did not 
work, but otherwise was able to function independently.  
Another brother testified that he observed the veteran 
talking to himself and hallucinating following his return 
from service.

Outpatient treatment records from North Little Rock VAMC, 
dating from 1994 to 2001, also reflect a continued diagnosis 
of schizophrenia, including periods characterized by visual 
and auditory hallucinations and paranoid thinking.  

A psychological examination, given by P. L. Griffen, Ph.D. 
and dated in January 2000, confirms a diagnosis of paranoid 
schizophrenia.  The veteran described his condition as a 
nervous and mental disorder, which he attributed to a motor 
vehicle accident in 1968 shortly before his discharge from 
the service.  He stated that he began hearing voices within a 
year after the accident, but was very vague and tangential in 
responding to questions.  Dr. Griffen noted that the veteran 
presented with a history of paranoid schizophrenia dating 
back to 1968 or 1969 and was able to function minimally as 
long as he was on medication but had never held a job since 
his discharge from the military.

In a statement dated in April 2001, Dr. Griffen opined that, 
based upon the January 2000 psychological evaluation and a 
November 1999 deposition of one of the veteran's relatives, 
it appeared that the veteran's schizophrenia manifested 
itself within the first year following his separation from 
service to at least a mild degree.  

In June 2001, records from the Social Security Administration 
were added to the claims folder.  These records include a 
decision dated in August 1974 which reflects that an 
Administrative Law Judge held that beginning on June 21, 
1968, the veteran was under a disability as that term is 
defined in the Social Security Act. 

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a psychosis - such as the one claimed by the 
veteran - became manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  The presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Analysis.  As noted above, the veteran's service medical 
records are negative for any complaints or findings with 
regard to schizophrenia.  The Board finds, however, that the 
veteran has established through his own testimony and that of 
his brothers that he experienced relevant symptomatology 
during the year following service.  Specifically, the 
veteran's brothers testified that the veteran appeared 
nervous, talked to himself, and experienced hallucinations 
during the year following separation from service.

Clearly, VA and private medical records have established that 
the veteran has a current diagnosis of schizophrenia.  The 
question that must be addressed is whether competent and 
probative evidence, i.e., medical evidence, has been 
presented which provides a link between the current disorder 
and the veteran's symptomatology within the year following 
service.  The record reflects that the veteran has not held 
any substantially gainful employment since his release from 
service and Dr. Griffen has provided competent evidence 
tending to show that that the veteran's current schizophrenia 
was manifest to at least a mild degree during the first year 
following his release from service.  See Espiritu, supra.

In the opinion of the Board, the evidence in the instant case 
is at least in equipoise as to whether the veteran manifested 
schizophrenia to a compensable degree within the one year 
presumptive period following his release from service.  As 
noted above, under the benefit of the doubt doctrine, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  Therefore, the Board concludes that 
the veteran has established entitlement to service connection 
for schizophrenia.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 
3.303.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, in view of 
the decision reached herein, the Board finds that no 
additional development is required by the new law.


ORDER

Entitlement to service connection for schizophrenia is 
granted.


REMAND

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).

The RO has established service connection for residuals of 
injury to the left hand, evaluated as 10 percent disabling, 
and for residuals of skin graft scars of the left forearm and 
thigh, evaluated as noncompensable.  A combined rating of 10 
percent is now in effect for service-connected disabilities.  
In light of the Board's decision herein to grant service 
connection for schizophrenia, the issue of entitlement to a 
total rating for compensation must be remanded for 
reconsideration. 

Accordingly, this case is REMANDED for the following:

After the RO has assigned a 
schedular rating for the now 
service-connected schizophrenia, 
the RO should readjudicate the 
issue of entitlement to a total 
rating for compensation based on 
individual unemployability.  If 
appropriate, the veteran should 
be provided with a supplemental 
statement of the case and 
afforded a reasonable 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


